ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2021 and March 29, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. 
Applicant stated that according to Izzo, the same input are provided to different cores/ different or same programs, they are not series of processing instructions but are inputs from sensors.   Therefore Izzo does not teach or suggest detecting test data from an interface let alone transaction interface. 
Examiner disagreed.   The claimed language state that a verification module if configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions.   Applicant is equating the sensor data to the input of the verification module.   The sensor is inputted into the two cores executing the same programs which produce the two instances to be inputted into the verification module to compare whether they are 
For these reasons, the rejections are maintained.   Further clarification is advised. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izzo et al. (US 2018/0329397). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izzo et al. (US 2018/0329397) in further in view of Higashi (US 2004/0210798). 

/Loan L.T. Truong/Primary Examiner, Art Unit 2114 
Silicon Valley Regional Office
Loan.truong@uspto.gov